UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: October 31 Date of reporting period: June 30, 2007 Item 1: Proxy Voting Record. The registrant did not have any proxy votes during the period July 1, 2006 to June 30, 2007. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, Treasurer (Executive Principal Officer) Date 7/2/07 * Print the name and title of each signing officer under his or her signature.
